                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

HARRY DARBY,                              :
                  Petitioner,              :
                                           :
            v.                             :                   No. 2:16-cv-6625
                                           :
SUPERINTENDENT DEBALSO,                    :
THE PA. BOARD OF PROBATION &               :
PAROLE, and THE ATTORNEY                   :
GENERAL OF THE STATE OF                    :
PENNSYLVANIA,                             :
                  Respondents.            :
__________________________________________

                                          ORDER

      AND NOW, this 25th day of October, 2019, for the reasons set forth in the Opinion

issued this date, IT IS HEREBY ORDERED THAT:

      1.     Petitioner Harry Darby’s objections to the Report and Recommendation, ECF No.

11, are OVERRULED;

      2.     The Report and Recommendation, ECF No. 9, is APPROVED and ADOPTED;

      3.     The petition for a writ of habeas corpus is DISMISSED for lack of jurisdiction;

      4.     This case is CLOSED; and

      5.     There is no basis for the issuance of a Certificate of Appealability.


                                                   BY THE COURT:




                                                   /s/ Joseph F. Leeson, Jr.___________
                                                   JOSEPH F. LEESON, JR.
                                                   United States District Judge



                                               1
                                            102419
